Citation Nr: 1427942	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who served on active duty from October 1966 to July 1968, died in October 2001. The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  Jurisdiction is now with the Nashville RO.

In a decision dated in February 2006, decision, the Board denied the issue of service connection for cause of death.  In June 2006 the appellant filed an appeal with the Court of Appeals for Veterans' Claims (Court); and in a memorandum decision dated in July 2008 the Court vacated the Board's February 2006 decision and remanded the matter for further development.  

In February 2010, following completion of additional development, the Board again denied the issue of service connection for cause of death; and in December 2010 the appellant appealed that decision to the Court.  In a memorandum decision dated in October 2011 the Court vacated the 2010 Board decision and remanded the matter for further development.  

In July 2012 the Board remanded the matter for another medical opinion, which was obtained in October 2013.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2001, and the death certificate lists the cause of death as congestive heart failure, due to or as a consequence of renal failure, due to or as a consequence of past liver transplant. 

2.  The Veteran was not service-connected for any disability at the time of his death. 

3.  The Veteran was not diagnosed with or treated for congestive heart failure or renal failure, and he did not undergo a liver transplant, during service or in the year after service.

4.  Liver disease was not present in service, or cirrhosis of the liver within one year of the Veteran's service discharge.  


CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice requirements were accomplished in a letter dated in July 2005.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records, VA, and private medical records have been obtained.  Medical opinions regarding the onset and etiology of the Veteran's underlying renal disease, most recently in October 2013, have also been obtained.  The Board has reviewed the 2013 medical opinion, and finds that it is adequate because it was based on review of the entire claims file and included a rationale for the opinion reached; and further finds that it, in combination with all of the other lay and medical evidence of record, is sufficient for a decision in this matter.  

The appellant was also afforded an opportunity to give testimony before the Board, which she declined; and she has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop the evidence is needed. 

II. Merits

The appellant asserts that the Veteran contracted hepatitis while serving in Korea, and that this hepatitis led to cirrhosis of the liver, which in turn required a liver transplant and which eventually caused his death.  She contends the Veteran acquired hepatitis B from his association with a "working" girl in Korea, based on a letter from this woman to the Veteran while he was in service in June 1967; a copy of which she has submitted.  She also maintains that to the extent that the Veteran had alcoholic cirrhosis, his problem with alcohol had its onset in service.  

To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection for liver cirrhosis may be presumed if it is shown to be 10 percent disabling within the first year of the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).




Analysis

Service connection was not in effect for any disabilities at the time of the Veteran's death, so a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. §§ 3.312(b) and (c).  Even so, the appellant may satisfy the requirements of Section 3.312 if the evidence shows that the Veteran was entitled to service connection for the disorder that caused or was the contributory cause of his death.  

The Veteran's death certificate shows that he died in October 2001.  The immediate cause of death was congestive heart failure, due to renal failure, post liver transplant.  In other words, during his life time, the Veteran developed liver problems which required a liver transplant; and, as a consequence of that transplant, he eventually developed renal failure, which in turn caused congestive heart failure.  

The Veteran was not diagnosed with or treated for congestive heart failure or renal failure during service or in the year after service, so service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. § 3.307, 3.309, is not warranted.  Therefore, the focus of the Board's analysis is whether a liver disability began during, or is related to some incident of, active duty service.

According to the appellant, the Veteran was treated for jaundice a few months after his June 1968 separation from service; however, the earliest medical record of any liver disease derives from medical records dated in 1987, which note that the Veteran had a history of alcoholic hepatitis (see, e.g., VA hospital records dated in 1988, advising of hepatitis secondary to alcoholism; and 1992-93 liver transplant records (noting that the Veteran's transplant was for end stage liver disease, secondary to ethanol use)); and from medical records dated in 1988, which advise that the Veteran had tested positive for hepatitis B surface and core antibodies.

As regards the medical evidence of alcoholic hepatitis, the appellant contends that the Veteran's alcohol problem began during service.  Even so, VA regulations provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  In this case the Veteran's claim for service connection was filed after 1990, so a grant of service connection on the basis of liver transplant secondary to alcoholic cirrhosis is not possible.  See 38 C.F.R. § 3.301(a) and (d).  As such, the issue remains whether the Veteran contracted chronic viral hepatitis in service; and, if so, whether it caused, or was at least a contributing cause of, his liver failure.  

As regards the medical evidence of hepatitis B in 1988, the Board notes the appellant's contention that the Veteran contracted the disease some 20 years earlier from a working girl during his tour of duty in Korea.  However, an affliction involving an internal organ, such as the liver, is not a simple medical condition capable of lay observation or diagnosis, so any inference, that is, opinion, as to causation cannot be competent lay evidence.  And it is not argued or shown that the appellant is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to diagnose liver disorders or determine whether an episode of hepatitis was viral or alcoholic.  In any event, there is no record of any diagnosis or treatment for any liver disorder during service.  Indeed, during his June 1968 separation examination the Veteran reported that he had never had jaundice.  Although he admitted to a history of "stomach, liver, or intestinal trouble," the medical officer ascertained that the Veteran got indigestion after eating spicy foods and no specific liver problems were mentioned.  This rebuts the appellant's assertion of onset during service. 

Moreover, even assuming, arguendo, that the Veteran was in fact exposed to hepatitis B during service, there is no evidence in this Veteran's case of any active viral infection.  See April 2009 and October 2013 medical opinions ("no active viral hepatitis during service").  Indeed, according to a Gastroenterology expert, it is very unlikely that the Veteran's chronic liver disease was a result of viral hepatitis (hepatitis B) that was acquired during his military time in Korea because the medical evidence in 1988 showed that he had clearance and immunity to this infection.  See April 2009 VHA opinion.  The expert added that based on the Veteran's explanted liver pathology the Veteran's alcohol abuse was the likely etiology of his liver disease, and pointed out that if the Veteran's liver failure had been due to hepatitis B there would have been acute and vigorous activation of his hepatitis B infection in the peri-transplant period of heavy immune suppression; which the Veteran did not have.  Moreover, the examiner's opinion that the Veteran's liver failure was due to alcoholic, not viral, hepatitis, is consistent with the clinical evidence of record (see, e.g., May 2008 VA hospital record advising "positive for alcoholic associated hepatitis").  It is also endorsed by the October 2013 medical examiner, who opined, after review of the claims file, that it is less likely than not that the Veteran developed clinical manifestations of acute viral hepatitis during service because there was no evidence of active viral hepatitis during service.  The Board accordingly finds these medical opinions to be of great weight; and the appellant's lay opinion that the Veteran's liver failure was due to hepatitis B to be of less weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  See also Caluza v. Brown, 7 Vet.App. 498, 506 (1995) (providing that the Board must analyze the probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (providing that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence).

The Board notes that the evidence favorable to the appellant's claim includes lay statements from witnesses who all agree that the Veteran's was hospitalized in November 1968 (after his separation from service); ostensibly for hepatitis.  Unfortunately, respective hospital and physician records, as well as treatment records from the Veteran's private doctor from August 1968 until 1974, are no longer available from those providers, and no old records were ever submitted by the Veteran or the appellant.  Consequently, the record is devoid of any corroborative medical evidence of treatment for hepatitis immediately following service.  Although not fatal, the Board finds that this lack of clinical records militates heavily against the appellant's claim since, even assuming, as true, that the Veteran was indeed hospitalized in 1968, there is no medical evidence that the Veteran was suffering from viral, as opposed to alcoholic, hepatitis when he was hospitalized after service; or that he had contracted viral hepatitis in service.  In fact, there is no medical evidence of viral hepatitis until 1988; some 20 years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (providing that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. 

In this regard, the Board notes that in his May 1992 claim for service connection for hepatitis the Veteran said that he was treated for hepatitis in Seoul Korea in 1967.  However, this statement is directly contradicted by his denial, during his separation examination, of having ever had any illness or injury other than those noted on the medical history survey, and the Veteran did not report having been treated for hepatitis at that time on the survey.  Although the Veteran did notate a history of "stomach, liver, or intestinal trouble" during his separation examination, the medical officer ascertained, and noted, that the Veteran got indigestion after eating spicy foods.  Again, no liver problems were mentioned.  Additionally, the Veteran did not expound in his 1992 claim as to where or how he was allegedly diagnosed with hepatitis in service, or explain why he would have been tested for it; details which would have lent credibility to his statements.  As it is, the Board finds the Veteran's unsupported allegation some 24 years after service of hepatitis during service to be of little weight.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza at 511-12 (the credibility of a witness can be impeached by a showing of . . . inconsistent statements). 

In addition to the foregoing, the Board has also considered the Veteran's claim during his July 1992 VA examination that he was diagnosed, post-service, with hepatitis in 1969 by a private doctor; however, his witnesses maintain that he was in fact hospitalized in 1968, not 1969.  In any event, even accepting as true the Veteran's contention that he was diagnosed with hepatitis in 1969, this fact alone would not mandate that service connection for cause of death be granted since the medical evidence of record shows that the Veteran's liver failure was due to alcoholic cirrhosis; for which service connection is not possible.  

As for the medical evidence in favor of the appellant's claim, in a letter dated in October 2003 a VA hepatologist noted that he had been contacted by the appellant for an opinion.  He declared that the Veteran had had a case of severe hepatitis within months of his discharge from active duty.  He also noted that the Veteran had been stationed in South Korea in the 1960s, and said that hepatitis B had been common among U.S. troops stationed in that region during that era.  He further noted that the Veteran had hepatitis B surface antibodies in May 1988 and hepatitis B core antibodies in August 1988; and stated that while the Veteran did not show measurable antibodies in the 1990s, antibody responses can decrease with time and in patients with a compromised immune system.  He added that the persistence of hepatitis B in the liver had been reported even when hepatitis B surface antigen were no longer detected in the serum, and stated that such occult hepatitis B can worsen the course of underlying liver disease and contribute to complications.  He then opined that it was medically reasonable that the severe hepatitis experienced by the Veteran following discharge could have affected his subsequent course of liver disease.  However, as noted before, there is no medical evidence that supports the appellant's contention that this Veteran had viral hepatitis B during service or shortly after his separation from service.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when unsupported by clinical evidence; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  And, as stated before, the Veteran is not entitled to service connection for alcoholic hepatitis.  38 C.F.R. § 3.301.  Moreover, this rationale ignores the fact that the Veteran's positive reaction to surface antibodies in 1988, some 20 years after service, may have been due to post-service exposure to viral hepatitis.  In the absence of clinical evidence of viral hepatitis B during service or within the year after service, the Board accords the hepatologist's opinion little probative weight.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

In short, the record contains lay evidence of inpatient care a few months after service, but as there is no clinical evidence of viral hepatitis prior to 1988, the Board finds this lay evidence, and the medical opinion based on this lay allegation of severe hepatitis B a few months after service, to be of little probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  On the other hand, there is uncontroverted medical evidence from multiple physicians, including the Veteran's liver transplant physicians and two VA medical examiners, that the Veteran had alcoholic hepatitis and his liver failure was due to alcoholic cirrhosis; and the Board finds this evidence, which is based on clinical records (including liver biopsy and explanted liver autopsy), to be highly probative evidence against the claim.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).  Accordingly, and for the reasons just expounded, the Board finds that the weight of the evidence is against the claim, and it must therefore be denied.




ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


